[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 346 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 347 
The court below were right in holding that the affidavit of Barr, presented upon his appearance under the order to show cause why he should not be punished for his contempt in disobeying the order of April 16, 1877, did not sufficiently excuse his disobedience. He had been charged in the moving papers with refusing to pay to Titus, out of the fund in his possession, the sum directed. It may be that he intended to state in his affidavit that, before the order was served upon him, he had in good faith paid out legally all but the amount which he deposited in the Bowery Savings Bank, and that owing to the failure of that bank he was unable to comply with the order, and therefore was not wilfully disobedient. If such is the fact, the statute points out an appropriate remedy even now. (2 R.S., 538, § 20.) But without passing upon the question whether these facts, if established, would have been sufficient to excuse him, it is clear that the affidavit altogether fails even to allege these facts with any certainty. It is singularly vague, and unsatisfactory. It does not claim in terms that he was at its date unable to comply with the order. It does not state whether the payments made by him, and the deposit in the savings bank were before or after the order of April sixteenth. He does not state for what his payments have been made, or their amount, nor deny the reservation of $5,000 to himself. The general expressions, "expend large sums of money;" "large proportion for legitimate expenses;" "exhausted in the payment of proper and legitimate expenses," etc., without any further specifications are too loose to be appropriate or sufficient under the circumstances. We must therefore hold that he did not purge himself of the contempt.
We are also of the opinion that the contempt adjudged, did not come within the fourth section of the statute. The order of April sixteenth, substantially adjudged that he was *Page 350 
in possession of a fund committed to him as an officer of the court, and directed him out of that fund, held by him officially, to pay a certain sum to Titus. This is very different from an order to pay a sum of money at all events. It was a direction of the court to its receiver, as to the disposition of a certain fund in the custody of the court, and committed to him solely as its receiving and disbursing officer. The disobedience of this order comes rather within the first subdivision of the first section of the statute, as a disobedience by a person "appointed to perform * * * ministerial services" of a lawful order of the court, and a "misbehavior in his office, and willful neglect of duty therein," than the third subdivision, although his offence included those described in the latter subdivision. (2 R.S., 534, § 1, subs. 1, 3.) It was therefore proper practice not to issue a precept without notice to him, as provided in the fourth section, but to grant an order to show cause why he should not be punished for his "misconduct." WOODRUFF, J., was probably right in saying that with reference to the precept under the fourth section, it may be issued ex parte, without regard to the ability of the party to pay the money, and whether his disobedience was willful or not. (People v. Cowles, 3 Abb. Ct. of App. Decisions, pp. 507, 510; see, also, In re Kelly, 62 N.Y., 198.) But here a willful contempt, as an officer of the court, was charged, and according to the statute, he must have an opportunity to be heard, and there must be an adjudication that he was guilty of misconduct. All this was done, and we think that the willful refusal of a receiver to obey an order requiring a payment by him out of funds in his hands as receiver, is clearly distinguishable, upon principle and authority, from the ordinary case of failure to comply with a direction to pay a sum of money generally. (People v. Cowles, supra; RAPALLO, J., In reWatson v. Nelson, 69 N.Y., 536, 545.)
It is said that the order of April sixteenth was erroneous, but that is not now the subject of review. If the court had power to make it, and their power to direct their receiver as *Page 351 
to the disposition of a fund in his hands will hardly be questioned, the propriety of the exercise of that power cannot be considered on this appeal. The order being within their power, and not appealed from, must be obeyed, whether correct or not. (Erie Railway Co. v. Ramsey, 45 N.Y., 637, 644; People v.Sturtevant, 9 id., 266.) We conclude that there was no error in the order adjudicating Barr guilty of contempt, in willfully disobeying the order of April sixteenth.
We are also of the opinion that the affidavits authorized the adjudication that Barr's misconduct was calculated to, and actually did, defeat, impair, and prejudice the rights and remedies of Titus to the extent of the sum specified. It is certainly a justifiable inference, upon the fact appearing that a party officially in possess on of a fund willfully refuses to obey an order directing him to pay another the amount of his lien thereon, that such conduct impedes and impairs the rights and remedies of the latter to the extent of the lien. Indeed it absolutely frustrates his remedy.
The point most strenuously urged by the counsel for the appellant that, in the absence of proof, and an adjudication that the misconduct of Barr had produced actual loss or injury to the amount of the fine, the court had no power to inflict such a fine, is one of more difficulty.
The court had no power to impose a greater fine than $250, and "costs and expenses," unless actual loss or injury was produced to Titus, and then no greater fine than would indemnify him, and satisfy the costs and expenses.
The statute gives to courts of record power to punish by fine and imprisonment any misconduct by which the rights or remedies of a party may be defeated, impaired, impeded, and prejudiced. (2 R.S., 534, § 1.) By section twenty, it seems to be required, that in order to authorize any fine or imprisonment under this statute, there should be an adjudication that the misconduct was calculated to, or did actually defeat, impair, impede, or prejudice the rights or remedies of a party. (§ 20.) In the succeeding sections nothing is said of adjudication, but it is provided that "if an actual loss or *Page 352 
injury shall have been produced to any party by the misconduct alleged, a fine shall be imposed sufficient to indemnify such party, and satisfy his costs and expenses," etc. (§ 21.) "In all other cases the fine shall not exceed $250, over and above the costs and expenses." (§ 22.)
When therefore there is an adjudication that the misconduct was calculated to or did defeat, etc., the rights and remedies, etc., a fine may be imposed. And this fine is limited to $250, unless the act complained of has produced loss or injury to the party complaining.
Under these sections, I do not think it necessary that the order imposing the fine should in form adjudge that actual loss or injury has been produced to the amount of the fine. The fine must not be discretionary or capricious. To exceed $250, it must in fact be based upon the damages ascertained by affidavit, or other proper proof to have been suffered by the misconduct; (Sudlow v. Knox, 7 Abb. [N.S.], 411, 412) but it is sufficient if it appear that such loss has been suffered.
Applying these principles to the present case, I conclude, although not without some hesitation, that the loss is sufficiently established by the moving affidavits, and appears stated in the order. The order adjudges that the rights and remedies of Titus have been, not merely impeded or prejudiced, but actually "defeated" by Barr's misconduct to the extent of $4,254.06, and interest. From this it seems to us, it necessarily appears that Titus has suffered loss and injury, injuriam etdamnum, to that amount. His rights and remedies could not be wholly defeated to that extent, without that loss accruing. If the adjudication had been merely that the misconduct was calculated to defeat, impair, etc., or even that it had impeded the rights and remedies of Titus, a fine perhaps could have been imposed, but it could not have exceeded $250 (FOLGER, J., ErieR. Co. v. Ramsey, 45 N.Y., 655); but the adjudication here goes much farther, and shows an entire defeat of those rights and remedies to the amount of the fine. *Page 353 
The moving affidavits taken together, allege Titus' lien on the fund, to the amount specified, the possession by the appellant of the fund sufficient to satisfy the lien, the demand upon him and his refusal, and the non-payment of any part of the lien except $1,250 received from the assignee. These facts made a primafacie case of injury and loss to Titus, to the extent of the amount unpaid upon the lien, by the misconduct of Barr.
In the, in other respects, able and ingenious argument of the learned counsel for the appellant, it was insisted substantially that nothing could be called loss or injury which was not irremediable and hopeless. That as long as it did not appear that the fund had been wholly wasted, dissipated, and destroyed, and that Barr was utterly unable to pay, however wanton and persistent his refusal to part with a dollar of such fund, there was no loss or injury to Titus from such refusal. This position is not in my judgment tenable.
The order therefore of the 7th August, 1877, and that of the General Term, affirming it, must be affirmed, except as incidentally affected by the modification of the order of third of December, as hereafter suggested.
This December order recites that it was made after hearing Barr, and reading the order of seventh August punishing him for contempt, and the papers upon which it was founded.
It seems to us that in view of the last named order, it was unjust to Barr to absolutely forbid the receiver of the savings bank from paying over to him, any part of the fund deposited by Barr, and yet retain unmodified, the order fining him the amount of Titus' lien on that fund, and imprisoning him until he had paid it. On their face, the two orders would seem on the one hand to force Barr to pay out of this fund Titus' lien and imprison him until he had done so, and on the other forbid him from receiving the only moneys perhaps, within his reach, for such payment. I do not lose sight of the fact that the contempt order imposes a fine, and imprisons him until the fine is paid, and is not merely an order that he stand committed until he comply with the *Page 354 
order of April sixteenth, but I think that with regard to the propriety of the injunction order, it amounts to the same thing.
The order of December third should be modified, by inserting a clause that all moneys paid by Knapp to Titus thereunder, should be applied and credited in reduction of the fine imposed upon Barr by the order of the seventh August, and that Barr, upon showing to the satisfaction of the court, any sum in the hands of Knapp as receiver, belonging to said fund, payable to him, may have that sum applied to the reduction of his fine.
With these modifications, the orders should be affirmed, without costs to either party.
All concur.
Ordered accordingly.